DETAILED ACTION
This communication is response to the application filed 12/01/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 11.212,062 (hereafter Patent ‘062). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are based on the same limitations with minor difference.  Applicant merely changed the language of the claims by replacing “frame” in the claims of Patent ‘062 with “one or more slots”. Thus, both set of claims are obvious variant of each other since it is well-known in the art of communication to replace frame with slot. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute frame of Patent ‘062 to with one or more slots to arrive at the claims of the current application based on user design preference to achieve alternate design preference.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9,232,517 to Kim et al. discloses transmitting bundled downlink control information (DCI) comprising a plurality of DCI to a user equipment (UE) via one physical downlink control channel (PDCCH); and transmitting downlink data to the UE via a plurality of physical downlink shared channels (PDSCHs) scheduled by the bundled DCI, wherein the plurality of DCI are sequentially arranged within the bundled DCI.
US Pub. 2019/0124631 to REN et al. discloses receiving, by user equipment, N pieces of downlink control information, wherein N is an integer greater than 1, and each of the N pieces of downlink control information comprises downlink data transmission information; and receiving, by the user equipment on a same carrier and a same time-domain resource based on the N pieces of downlink control information, downlink data sent by N network side devices.
US Pu. 2016/0366604 to Devarasetty discloses receiving physical downlink control channel (PDCCH) data from an evolved node B (eNode B) under test and decoding, using CCE avoidance information for avoiding at least a first CCE successfully identified as being associated with at least a first UE simulated by the multi-UE simulator, a second CCE associated with a second UE simulated by the multi-UE simulator.
US Patent 10,869,311 to Jo et al. discloses method of determining slot format in wireless communication system. The network (or B S) may generate/transmit twice or more DCI format 2_0 indicating the slot format for the one slot and should generate/transmit DCI format 2_0 so as to indicate the same slot format for DCI format 2_0 for one slot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464